Citation Nr: 1224183	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  11-19 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for degenerative disc disease of the cervical spine, to include as secondary to the service-connected mechanical low back strain with degenerative disc disease of the lumbar spine.  



ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active service from May 1971 to April 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating action of the VA RO in Lincoln, Nebraska.  

The Veteran was initially represented by an attorney.  However, in a statement received by the Board on July 12, 2012, the Veteran expressed his desire to revoke the representation of this attorney.  Indeed, according to the Veteran's Virtual VA claims file, in a July 11, 2012 letter, the RO informed this attorney that the Veteran had notified the RO on July 5, 2012, that he was revoking the attorney's representation.  There is no indication that the Veteran has appointed a new representative.  The Veteran is, therefore, unrepresented at this time.  

The July 12, 2012, statement also raised claims for service connection for bilateral hearing loss and tinnitus.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Further, the July 12, 2012, statement indicates that the Veteran wishes to have a review made of his June 2012 payment at the 40 percent rate.  Indeed, his Virtual VA claims file shows that service connection has been granted for posttraumatic stress disorder (PTSD) (30%, effective June 7, 2012) and that this award raised the Veteran's combined disability rating to 40 percent from June 7, 2012.  The June 2012 notification letter indicates that the effective date of this combined rating is July 1, 2012.  To the extent that the Veteran is unsure as to the effective date of the 40 percent disability rating as evidenced by his July 2012 statement, this matter is referred to the AOJ for further explanation.  


FINDING OF FACT

In a statement received at the Board on July 12, 2012, prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw from appellate review his appeal of the claim for service connection for degenerative disc disease of the cervical spine, to include as secondary to the service-connected mechanical low back strain with degenerative disc disease of the lumbar spine.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claim for service connection for degenerative disc disease of the cervical spine, to include as secondary to the service-connected mechanical low back strain with degenerative disc disease of the lumbar spine, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or his/her authorized representative.  38 C.F.R. § 20.204.  

Here, the Veteran has withdrawn the appeal of his claim for service connection for degenerative disc disease of his cervical spine, to include as secondary to the service-connected mechanical low back strain with degenerative disc disease of the lumbar spine.  See statement received in July 2012.  There remains no allegation of errors of fact or law for appellate consideration of this issue.  Thus, the Board does not have jurisdiction to review this claim, and it is dismissed.





(CONTINUED ON NEXT PAGE)
ORDER

The appeal of the claim for service connection for degenerative disc disease of the cervical spine, to include as secondary to the service-connected mechanical low back strain with degenerative disc disease of the lumbar spine, is dismissed.  



____________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


